Citation Nr: 1132555	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  05-10 741	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to December 1972.  He then served many years with the National Guard, including periods of active duty from November 1992 to March 1993, March to June 1993, and from January to August 2003.

The veteran presented sworn testimony in support of his appeal during an April 2008 hearing held at the RO before the undersigned.  The Board remanded the claim for entitlement to service connection for bilateral hearing loss in June 2008 and again in July 2010 for evidentiary development.  Unfortunately, such development has not yet been accomplished and another remand is required.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

In the prior remand, the Board observed that the Veteran's service examination and treatment records available for review in his claims file were incomplete.  In particular, service entrance and separation examinations which should include the reports of audiometric testing from his periods of active duty service with the National Guard from January 1990 to May 1990, November 1992 to March 1993, and March 1993 to June 1993, are not of record.  When these records were initially requested in 2004, the response received indicated that the records had not yet been retired.  Therefore, in the July 2010 remand, the Board requested that another search be made for these records.

Although several queries to the Alabama Air National Guard were made, the response indicated that the National Guard's standard practice is to forward the retired medical records to "the VA Office in St. Louis, MO."  Admittedly this response is somewhat confusing as the VA does not maintain a particular office for records in St. Louis.  However, the National Archives operates a records depository in St. Louis for the purpose of maintaining military records, to include service treatment records.  However, it does not appear that the RO appropriately followed up on this in the attempt to obtain the Veteran's service audiometric records.  While a request to the Defense Personnel Records Information Retrieval System was submitted in April 2011, there is no indication in the record that a response was received.  Furthermore, there is no indication that these records do not exist or that further attempts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  

Several medical opinions contained in the claims file are to the effect that without contemporaneous medical evidence indicating the Veteran's hearing acuity during these periods of active duty, it is impossible to determine whether the Veteran's currently-shown hearing loss is related to his demonstrated acoustic trauma during his periods of active duty, either by way of direct incurrence or by aggravation of a pre-existing hearing loss.  Given the importance of these records to the Veteran's claim, therefore, the Board deems that further attempts to obtain reports of audiometric testing conducted between 1990 and 2003 are warranted.

IF AND ONLY IF the RO is able to obtain the Veteran's National Guard service treatment and examination records from January 1990 to August 2003, to include all reports of audiological examinations and audiometric testing, then a medical nexus opinion must be obtained based upon review of these records.  

Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Furthermore, the RO is required to fully complete the development ordered by the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should request, through official channels, the Veteran's National Guard service treatment and examination records from January 1990 to August 2003, to include all reports of audiological examinations and audiometric testing.  All efforts made to obtain these records should be documented for the claims file.  If the records are unavailable or cannot be located despite thorough and exhaustive efforts, an official memorandum of unavailability must be prepared and included in the claims file. 

2.  IF AND ONLY IF additional service treatment records, to include reports of audiometric testing and/or audiological evaluation, are obtained, the Veteran's claims file, including the newly-obtained records, should be provided to an appropriate VA examiner for review and opinion.  The examiner is specifically requested to review the audiometric test results contained in the veteran's service treatment records, and to form an opinion as to when the veteran's hearing loss was first manifested, the likely etiology of the loss, and whether the noise exposure involved in the veteran's active duty periods in 1992, 1993, and 2003, aggravated (permanently worsened beyond the normal progression of the disability) the hearing loss shown prior to 1992.  All opinions should be expressed in terms of probability or likelihood, i.e., less than 50% probability, exactly 50%, or greater than 50% probability.  If no medical opinion may be reached without resort to speculation, this should be stated as well.  The complete rationale for all opinions expressed should be fully explained.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


